Case 2:16-cv-00845-MCA-LDW Document 44 Filed 12/04/18 Page 1 of 1 PageID: 1724



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


   SECURITIES AND EXCHANGE
   COMMISSION,                                              CA No. 16-cv-00845 (MCA-LDW)

                                Plaintiff,

                         v.                                 NOTICE OF PLAINTIFF’S MOTION
                                                            FOR A DEFAULT JUDGMENT
   EVGENII ZAVODCHIKOV, et al.,

                                Defendants.


        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, the

 Declaration of Dr. Eugene P. Canjels, the Declaration of John Donnelly, and all prior

 proceedings herein, Plaintiff Securities and Exchange Commission moves this Court pursuant to

 Federal Rule of Civil Procedure 55(b)(2) for the entry of a default judgment against Defendants

 Evgenii Zavodchikov, Extra Trading Company, Andrey Bokarev, Radion Panko, Green Road

 Corp., Natalia Andreevna Alepko, Solar Line, Inc., and Anton Maslov. The hearing date for this

 motion is January 7, 2019, or at a date and time to be set by the Court.

                                               Respectfully submitted,

                                       By:     /s John Donnelly
                                               John Donnelly, Esq.

                                               Attorneys for Plaintiff
                                               U.S. Securities and Exchange Commission
                                               Philadelphia Regional Office
                                               1617 JFK Boulevard, Suite 520
                                               Philadelphia, PA 19103
                                               Tel: (215) 597-3100
                                               Fax: (215) 597-2740
 Dated: December 4, 2018                       DonnellyJ@sec.gov
